On November 15, 1909, R.I. Aldridge, defendant in error, sued John W. Seals, plaintiff in error, and W. S. Bowlin, before a justice of the peace in Seminole county in forcible entry and detainer for a certain tract of land (describing it). After change of venue to another justice and default by Bowlin, on December 4, 1909, there was trial to a jury and a verdict finding "defendants" guilty. Seals alone appealed to the county court. There Aldridge moved to dismiss, alleging misjoinder of parties; but his motion was overruled, and, on trial, anew, Seals was again found guilty. After motion for a new trial filed and overruled, Seals brings the case here. But for the reason that plaintiff in error has failed to comply with rule 25 (20 Okla. xii, 95 Pac. viii) of this court, and set forth in his brief an abstract of such facts as are necessary to our full understanding of the question presented for decision, so that we need not examine the record to ascertain them, and has further failed to set forth a specification of errors as required by the same rule, we will not pass upon any of the errors sought to be raised, but will dismiss this proceeding — but not before an examination of the facts convinced us that such is in keeping with substantial justice. Dismissed.
All the Justices concur.